Citation Nr: 0603528	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  03-08 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to service connection for a left ankle 
disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from May 
1968 to January 1973 (which time period includes a period of 
time lost).  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a November 2001 rating 
decision of the Los Angeles, California Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

A left ankle disability was not manifested during the 
veteran's active service; arthritis of the left ankle was not 
manifested within one year of his discharge from service; and 
any current left ankle disability is not shown to be related 
to service, including to an injury therein.


CONCLUSION OF LAW

Service connection for a left ankle disability is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 ; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

Regarding notice content, the initial rating decision in 
November 2001, the February 2003 statement of the case (SOC), 
and a November 2003 supplemental SOC (SSOC) notified the 
veteran of applicable laws and regulations, of what the 
evidence showed, and why his claim was denied.  A March 2003 
letter asked him to either submit or identify (for VA to 
assist in obtaining) any additional evidence.  The SSOC 
updated the status of his claim after development was 
completed.  While the notice provided to the veteran prior to 
the RO's initial consideration of the matter was not in full 
compliance with all pertinent guidelines, he was provided 
content-complying notice in the March 2003 letter and via the 
February 2003 SOC which included the language of the 
regulation implementing the VCAA (and specifically the 
provision that VA should advise the claimant to submit any 
pertinent evidence in his possession).  The veteran has had 
ample opportunity to respond.  He is not prejudiced by any 
notice timing defect.  There is no further duty to notify.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

An October 2004 statement from the veteran noted that he was 
unsure whether the Board had seen all of his medical records.  
The veteran specifically identified records from the Long 
Beach VA and the West Los Angeles VA showing that he had 
"special shoes and special support for [his] ankle."  The 
Board has before it records from both Long Beach and West Los 
Angeles VA hospitals showing the special shoes and ankle 
support.  Thus, the veteran's pertinent VA treatment records 
have been secured.  The veteran has not identified any other 
evidence that remains outstanding.  He was afforded a VA 
examination in July 2003.  VA's duties to notify and assist 
are met.  Accordingly, the Board will address the merits of 
the claim.

B.	Factual Background

The veteran's service medical records do not mention any 
complaints, findings, or diagnosis pertaining to a left ankle 
disability or injury.  On service separation examination in 
March 1970, the veteran's lower extremities and feet were 
normal; an associated medical history obtained from the 
veteran contained no pertinent information.  Service 
personnel records reflect that the veteran was a 
communications lineman and that he did not receive any 
awards, commendations, or medals connoting combat.

The record does not contain any postservice medical records 
prior to 1986.  An October 1986 Long Beach VA treatment 
record notes that the veteran was referred to rehabilitative 
services.  He had fallen from a second floor level ladder six 
months previously, sustaining bilateral heel fractures.  It 
was further noted that he required left heel bone graft 
surgery, and that both of his feet were in casts for about 
three months.  On examination the impressions were bilateral 
ankle fractures with left ankle bone graft and tight heel 
cords.

A June 2000 Long Beach VA radiologic report notes the veteran 
had prior bilateral heel fractures with subsequent 
osteoarthritic changes and an edematous left ankle.  

On July 2003 VA examination by an orthopedic specialist the 
veteran related that he sustained a left heel fracture in 
Vietnam in 1969 when he fell running during a mortar attack.  
He recounted that he "was treated with bandaging, crutch 
walking, and rest for eight weeks" before being released to 
his regular duties.  He told the examiner that he began 
experiencing pain in 1970, and that it became worse in 1988, 
two years after his bilateral heel fractures.  X-rays in 
conjunction with the examination revealed sclerotic change of 
the subchondral bone of the subtalar joint with irregularity 
of the joint space, and a flattening of the Boehler's ankle, 
but did not reveal any abnormal finding in the ankle joint.  
The diagnosis was bilateral calcaneal fracture with post-
traumatic subtalar joint arthritis.  The examiner noted that 
there was no left ankle pathology to warrant a diagnosis for 
the ankle.  

A June 2004 West Los Angeles VA medical record notes that the 
veteran had mild arthritis in the ankle (side unspecified).

C.	Legal Criteria

In order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
If certain chronic diseases (here, arthritis) are manifested 
to a compensable degree within a specified postservice period 
(one year for arthritis), they may be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and an evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
"consistent with the circumstances, conditions, or hardships 
of such service" even though there is no official record of 
such incurrence or aggravation.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).  However, the U.S. Court of Appeals for 
Veterans Claims (Court) has held that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability and that the veteran is 
required to meet his evidentiary burden as to service 
connection, such as whether there is a current disability or 
whether there is a nexus to service, both of which require 
competent medical evidence.  Collette v. Brown, 82 F.3d 389 
(1996).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

D.	Analysis

The evidence is somewhat muddled as to whether the veteran 
now has a left ankle disability.  On VA examination in July 
2003, the orthopedic examiner found no pathology to account 
for a diagnosis of a left ankle disability.  However, June 
2004 records suggest he may have arthritis in the ankle 
joint.  

The veteran alleges that he sustained a left ankle disability 
in an injury from a fall under combat conditions.  In that 
regard, it is noteworthy that his service medical records are 
silent as to a left ankle injury or any treatment for such an 
injury.  On separation from service, his lower extremities 
and feet were normal.  Furthermore, there is no evidence in 
the record that the veteran engaged in combat with the enemy.  
[Notably, while service connection has been established for 
PTSD, the award appears to be based on a conclusion that the 
military specialty of lineman was sufficient to establish 
exposure to a stressor event.  (See Rating Decision of August 
2004.)]  

As a left ankle injury in service is not shown by the record, 
and a left ankle disability was not manifested in service 
(and as arthritis of the left ankle was not manifested in the 
first postservice year), service connection for a left ankle 
disability on the basis that it was first manifested in 
service and has persisted, or on a presumptive basis (for 
arthritis as a chronic disease under 38 U.S.C.A. §§ 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309) is not warranted.  

Finally, there is also no competent evidence (medical 
opinion) that relates any current left ankle disability to 
service or to an injury therein.  A lengthy interval of time 
between service and the first postservice notation of 
complaints or findings related to the disability for which 
service connection is sought, is of itself a factor against a 
finding that current disability was incurred or (as in Maxson 
v. Gober, 230 F 3d. 1330, 1332 (Fed. Cir. 2000) aggravated in 
service.    
In summary, requirements necessary to establish service 
connection are met as to a left ankle disability in this 
case.  There is no evidence (other than the veteran's self-
serving accounts) of a left ankle injury in service (or of 
any a left ankle complaints in service), and no competent 
(medical) evidence that any current left ankle disability 
might be related to service.  In fact, the record does not 
show even any subjective complaints of related disability 
until after the veteran sustained a foot fracture in an 
intercurrent injury (a 1986 fall from a ladder).  A clear 
preponderance of the evidence is against the veteran's claim 
seeking service connection for left ankle disability, and the 
claim must be denied.


ORDER

Service connection for a left ankle disability is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


